PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov










BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Serial Number: 16/380,411
Filing Date: 10-APR-2019
Appellant(s): ADP, LLC of Roseland, New Jersey
First named inventor:  RAFAEL GOMES



__________________
Patrick J. Daugherty
For Appellant




EXAMINER’S ANSWER


This is in response to the Appeal Brief filed 05/05/2022.
(1) GROUNDS OF REJECTION TO BE REVIEWED ON APPEAL
Every ground of rejection set forth in the Office action dated January 25, 2022 from which the appeal is taken (as modified by any advisory actions) is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS."  New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION.”
 The following ground(s) of rejection are applicable to the appealed claims:
 Claims 1-2, 9-12 and 16-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Garg (US 10803421) in view of Taylor (US 10528916), Millmore (U.S. Pat. Pub. No. 2015/0046356), Wu (U.S. Pat. Pub. No. 2018/0150739), and Hirsch (U.S. Pat. Pub. No. 2011/0208665). 
 Claims 3-5, 7-8, 13-14 and 18-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Garg (US 10803421) in view of Taylor (US 10528916), Millmore (U.S. Pat. Pub. No. 2015/0046356), Wu (U.S. Pat. Pub. No. 2018/0150739), Hirsch (U.S. Pat. Pub. No. 2011/0208665) and Swaminathan (U.S. Pat. Pub. No. 2017/0308841).

(2) RESPONSE TO ARGUMENT
I.  Claims 1-2, 9-12 and 16-17 are rejected under 35 U.S.C. §103(a) as being unpatentable over Garg (US 10803421) in view of Taylor (US 10528916), Millmore (U.S. Pat. Pub. No. 2015/0046356), Wu (U.S. Pat. Pub. No. 2018/0150739), and Hirsch (U.S. Pat. Pub. No. 2011/0208665). 
	Appellant has failed to raise any arguments on the merits in Appellant’s Brief regarding the prior art rejections for claims 1-2, 9-12 and 16-17, other than mentioning that the after-final amendment was requested by the Applicant “in order to appeal the subject matter defined by claims 3, 13 and 18 only” (Appellant’s Brief; pg. 5).   
The after-final amendments were not entered since incorporating dependent claims 3, 13 and 18 into their respective independent claims would materially alter the scope and interpretation of some of the other dependent claims (i.e., claims 9-10) that only depended on their base independent claim 1. 
Furthermore, since Appellant has not provided any arguments for any of the rejected claims 1-2, 9-12 and 16-17 under 35 U.S.C. §103(a), especially none of the independent claims 1, 11 and 16, Examiner upholds the evidence argued from the Final Office Action and the prior art rejections rendering claims 1-2, 9-12 and 16-17 unpatentable over Garg (US 10803421) in view of Taylor (US 10528916), Millmore (U.S. Pat. Pub. No. 2015/0046356), Wu (U.S. Pat. Pub. No. 2018/0150739), and Hirsch (U.S. Pat. Pub. No. 2011/0208665).
II. Claims 3-5, 7-8, 13-14 and 18-19 are rejected under 35 U.S.C. §103(a) as being unpatentable over Garg (US 10803421) in view of Taylor (US 10528916), Millmore (U.S. Pat. Pub. No. 2015/0046356), Wu (U.S. Pat. Pub. No. 2018/0150739), Hirsch (U.S. Pat. Pub. No. 2011/0208665) and Swaminathan (U.S. Pat. Pub. No. 2017/0308841).
Appellant’s main argument for supporting the alleged patentability of claims 3, 13 and 18 focuses on attacking solely the Swaminathan reference. 
Regarding the first limitation of claims 3, 13, and 18 reciting “in response to notification of a first job opening with a first employer, identifying a first plurality of job attributes of the first job opening, and a plurality of employer attributes of the first employer” Applicant has not argued nor challenged the prior art cited in the Final Office Action.
Regarding the second limitation of claims 3, 13, and 18 reciting "determining via the machine learning process that the new job opportunity is defined by a second plurality of job attributes and is likely to be posted within a common temporal time period with the first job opening by an employer having matching values of the employer attributes of the first employer as a function of an elapsed time since a previous job posting by the first employer and a historic average number of job postings at the first employer over a time period inclusive of the first job opening current and the previous job posting," Appellant specifically argues (pg. 8) that “Swaminathan does not teach the specifically claimed limitation subject matter discussed above, but instead a wide variety of other solutions, including determining "that a threshold quantity of data entry workers have database proficiency, that database proficiency is not one of the current common skills 110 for data entry workers, and that data entry positions in the future are likely to require database proficiency" (Swaminathan at [0031]); as a function of "how frequently new skills are added to a job role (e.g., every year, or every five years, etc.) … and that a "skill prediction module 216 uses the data representing the common skills for each of the time periods, and optionally the data representing the other skills used by workers in the particular job role from the most recent time period, to determine a predicted set of skills for a future date" (Swaminathan at [0047]).”   Appellant’s argument is unpersuasive.  
First, it is noted that the claimed limitation regarding “determine via the defined machine learning process that the new job opportunity is defined by a second plurality of job attributes and is likely to be posted within a common temporal time period with the first job opening by an employer having matching values of the employer attributes of the first employer as a function of an elapsed time since a previous job…a historic average number…a time period inclusive of the first job…” merely recites determining (via a generic machine learning process) a new job opportunity defined by a plurality of other job attributes [likely to be posted] within a common time period (i.e., job-based time data parameter) with the first job matching values of the employer attributes as an unspecified function of a  plurality of job-based time data parameters (i.e., “elapsed time, historic average number of jobs, and time period inclusive of the first job and the previous job”) which are merely data attributes/parameters which fail to specify how the variety of different time data parameters listed actually alter the determining step,  nor  how the plurality of time data parameters listed are specifically implemented by the machine learning process, nor how they are being used to train the machine learning process,  nor how they are specifically being manipulated as a distinct function in a specific algorithm to somehow determine the claimed new job opportunity prediction.  
Swaminathan discloses the second limitation of claims 3, 13, and 18:
determining via a machine learning process that the new job opportunity  is defined by a second plurality of job attributes  and is likely to be posted within a common temporal time period with the first job opening by an employer having matching values of the employer attributes of the first employer, in at least [0049] “The skill prediction module 216 may use regression analysis to determine the predicted set of skills,” Abstract “selecting a predicted set of skills for the particular job role that represents the skills that will be required for the particular job role at a particular time in the future”, and [0002] “predictive analysis using current and historical data about job roles”, [0018-0019] “an analysis system uses information about different workers to predict the skills that will be needed in the future for particular job roles.... For example, the analysis system can identify workers in different companies who each have the same job role. The analysis system can determine what skills are most common for the job role, and see how those skills compare to the skills that were common for the job role in previous time periods.  From this and other information, the system can predict what skills are likely to be needed for a job role at some time in the future, e.g., one year, five years, or ten years later”, [0028] “The system determines skill trends 106 for job roles”, [0030] “The system uses the first common skills 108 and the second common skills 110, potentially with other sets of common skills for other time periods, to determine skill trends 106 for the particular job role, [0034] “the system may determine overlap between the current or former skills needed for a job role with the current and former skills needed for other job roles”, [0031] “The system uses the skill trends 106 for the particular job role to determine predicted skills 112 for the particular job role”, see also [0074] the system determines new skills in a current period of time and a likelihood that each of the new skills will be used in the particular job role at the particular time, [0075] the system may determine that skills used in a first industry often are used in a second industry, see also [0079-0094],
as a function of elapsed time since a previous job posting by the first employer, and a historic average number of job postings at the first employer over a time period inclusive of the first job opening current and the previous job posting (i.e., job-based time data parameters) in [0025] “The system analyzes the historical data 102 to determine a subset of the historical data 102 that includes only skills for workers in a particular job role”, [[0027] “Some or all of the historical data 102 may include date information. For instance, the first list 104a may include a start date indicating the date on which the worker started the data entry job in nursing. The second list 104b may include a date range, indicating both the start date and the end date, for the time during which the worker had the data entry job,” [0028] “In some examples, the system may determine changes to the skills required for the particular job role, how often those changes occurred, correlations between those changes, and other types of trend information for the particular job role”, [0032] The system can use the historical rate of skill change for a job role or set of job roles to predict the rate of future changes. For example, the system may linearly extrapolate the most an average rate of skill change for a job role”, [0034] “the system may determine overlap between the current or former skills needed for a job role with the current and former skills needed for other job roles”, See also [0045] “The skill evaluation module 214 uses the determined skills to identify trends in the skills over time,” [0067] “the system determines identifiers for the workers in a database with historical data, determines different job roles each of the workers had, and times at which the workers had each of the job roles. The system determines which of the workers had or have the particular job role and a time period or multiple time periods during which the worker had that job role”, [0082] “system compares the predicted set of skills with the current representative set of skills to determine predicted new skills required for the particular job role at the particular time in the future”, see also [0068-0074].

Although Appellant attempts to distinguish the claimed machine learning process from the teachings of Swaminathan which implements machine learning process using a regression model, Examiner asserts that Appellant’s argument contradicts Appellant’s own Specification and claims 5, 15 and 20 which explicitly emphasizes using “regression” modeling for the machine learning process of the claimed invention.  According to the Specification in [0027] which discusses using machine learning models such as “regression” in order to “cluster and categorize…values associated to the successful candidate placement within the current or projected job opportunities, and thereby associated trending hiring behavior for the job opportunity” and claims 5 & 15 which recite executing machine learning processes including “regression.”  Swaminathan’s regression modeling defines relationships and makes predictions from historical and current time job data parameters, as recited above.   
Thus, the claimed language for the determining step implemented via a generic machine learning process encompasses any and all machine learning algorithms/models of implementation for determining a new job opportunity using as a generic generically undefined function based on time data parameters which is already taught by Swaminathan’s skill prediction module using a regression modeling type of machine learning process, incorporating time data parameters as recited above.
In conclusion, the fact remains that Appellant's claimed invention, when taken as a whole, fails to advance any patentable distinction over the prior art.  Because Appellant's position is unsupported by a fair reading of the prior art as a whole, Appellant's arguments are not persuasive. Examiner respectfully asserts that Appellant's claims are indistinguishable over the prior art of record, as a whole.
For the above reasons, it is believed that the rejections for this application on appeal should be sustained.
Respectfully submitted,
/Laura Yesildag/
Patent Examiner, Art Unit 3629

Conferees: 
/LYNDA JASMIN/            Supervisory Patent Examiner, Art Unit 3629         

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                   


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.